       Case 2:20-cv-02834-CCC-ESK Document 1-2 Filed 03/16/20 Page 1 of 13 PageID: 7


Attorney(s):                Willard Shih, Esq. (Atty. ID #037121996)
                            WILENTZ, GOLDMAN & SPITZER, P.A.
Address:                    90 Woodbridge Center Drive, P. O. Box 10
                            Woodbridge, New Jersey 07095
Telephone No:               (732) 636-8000
Fax No.:                    (732) 726-6682
Attorney(s)for Plaintiffs: KJY Investment, LLC
-------------------------------------------------------- -X
                                                               SUPERIOR COURT OF NEW JERSEY
KJY Investment, LLC,                                           LAW DIVISION
                                                               BERGEN COUNTY
            Plaintiff,                                         DOCKET NO. BER L 005477-18

V.                                                                              CIVIL ACTION

42"a and 10a' Associates, L.L.C.,

            Defendant.                                                            SUMMONS


From the State of New Jersey
To the Defendant(s) Named Above: 42"d and 10`h Associates, LLC                    0/a             ~

        The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint
attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
from the date you received this summons, not counting the date you received it. (The address of each deputy clerk of the
Superior Court is provided.) If the complaint is one in foreclosure, then you must file your written answer or motion and proof
of service with the Clerk of the Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing
fee* payable to the Clerk of the Superior Court and a completed Case Information Statement (available from the deputy clerk
of the Superior Court) must accompany your answer or motion when it is filed. You must also send a copy of your answer or
motion to plaintifPs attorney whose name and address appear above, or to plaintiff, if no attorney is named above. A telephone
call will not protect your rights; you must file and serve a written answer or motion (with fee of $175.00 and completed Case
Information Statement) if you want the court to hear your defense.

        If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

        If you cannot afford an attorney, you may call the Legal Services office in the county where you live. A list of these
offices is provided. If you do not have an attorney and are not eligible for free legal assistance, you may obtain a referral to an
attorney by calling one of the Lawyer Referral Services. A list of these numbers is also provided.


Dated: July 31, 2018                                                   /s/Michelle M. Smith, Esq.
                                                                              Mtchelle M. Smith, Superior Court Clerk

Name of Defendant to be Served:                      42ND AND l OTH ASSOCIATES, LLC
Address of Defendant to be Served:                   C10 Corporation Service Company
                                                     80 State Street
                                                     Albany, New York 12207

*$175 FOR CHANCERY DIVISION CASES OR $175 FOR LAW DIVISION CASES
31 Summons — Law or Chancery Divisions
Superior Court — Appendix X1I-A




#10053302.4
       Case 2:20-cv-02834-CCC-ESK Document 1-2 Filed 03/16/20 Page 2 of 13 PageID: 8


ATLANTIC COUNTY:                     CUMBERLAND COUNTY:                      MERCER COUNTY:                       SALEM COUNTY:
Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court      Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court
Civil Division, Direct Filing        Civil Case Management Office            Local Filing Office, Courthouse      92 Market St., P.O. Box 18
1201 Bacharach Blvd., First Fl.      Broad & Fayette Sts., P.O. Box 615      175 S. Broad St., P.O. Box 8068      Salem, NJ 08079
Atlantic City, NJ 08401              Bridgeton, NJ 08302                     Trenton, NJ 08650                    LAWYER REFERRAL
LAWYER REFERRAL                      LAWYER REFERRAL                         LAWYER REFERRAL                      (609)935-5629
(609)345-3444                        (609) 692-6207                          (609) 585-6200                       LEGAL SERVICES
LEGAL SERVICES                       LEGAL SERVICES                          LEGAL SERVICES                       (609)451-0003
(609)348-4200                        (609)451-0003                           (609), 695-6249

BERGEN COUNTY:                       ESSEX COUNTY:                           MIDDLESEX COUNTY:                    SOMERSET COUNTY:
Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court      Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court
Casc Proccssing Scction              237 Hall of Records                     Administration Building              Civil Division Office
Room 119                             465 Dr. Martin Luther King, Jr. Blvd.   Third Floor                          New Court House, 3`d FI.
Justice Center, 10 Main St.          Newark, NJ 07102                         I Kennedy Square, P.O. Box 2633     P.O. Box 3000
Hackensack,NJ 07601-0769             LAWYER REFERRAL                         New Brunswick, NJ 08903-2633         Somerville, NJ 08876
LAWYER REFERRAL                      (973)622-6207                           LAWYER REFERRAL                      LAWYERS REFERRAL
(201) 488-0044                       LEGAL SERVICES                          (732)828-0053                        (908) 685-2323
LEGAL SERVICES                       (973)624-4500                           LEGAL SERVICES                       LEGAL SERVICES
(201) 487-2166                                                               (732) 249-7600                       (908)231-0840

BURLINGTON COUNTY:                   GLOUCESTER COUNTY:                      MONMOUTH COUNTY:                     SUSSEX COUNTY:
Deputy Clerk of the Superior Court   Deputy C1erk of. the Superior Court     Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court
Central Processing Office            Civil Case Management Office            71 Monument Park                     Sussex County Judicial Center
Attn.: Judicial Intake               Attn.: Intake                           P.O. Box 1262                        4347 High Street
First FI., Courts Facility           Court House                             Court House, West Wing               Newton, NJ 07860
49 Rancocas Rd.                      I North Broad Street, P.O. Box 129      Freehold, NJ 07728-1262              LAWYER REFERRAL
Mt. Holly, NJ 08606                  Woodbury, NJ 08096                      LAWYER REFERRAL                      (973)267-5882
LAWYER REFERRAL                      LAWYER REFERRAL                         (732) 431-5544                       LEGAL SERVICES
(609)261-4862                        (609)848-4589                           LEGAL SERVICES                       (973)383-7400
LEGAL SERVCIES                       LEGAL SERVICES                          (732) 866-0020
(609)261-1088                        (609)848-5360

CAMDEN COUNTY:                       HUDSON COUNTY:                          MORRIS COUNTY:                       UNION COUNTY:
Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court      Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court
Civil Processing Office              Superior Court, Civil Records Dept.     Civil Division                       1 st Fl., Court House
1" Fl., Hall of Records              Brennan Court House — 1' Floor          Administration & Records Building    2 Broad Stn;et
101 S. Fifth St.                     583 Newark Ave.                         P.O, Box 910                         Elizabeth, NJ 07207-6073
Camden, NJ 08103-4001                Jersey City, NJ 07306                   Monistown, NJ 07963-0910             LAYER REFERRAL
LAWYER REFERRAL                      LAWYER REFERRAL                         LAWYER REFERRAL                      (908) 353-4715
(609)964-4520                        (201) 798-2727                          (973)267-5882                        LEGAL SERVICES
LEGAL SERVICES                       LEGAL SERVICES                          LEGAL SERVICES                       (908)354-4340
(609) 964-2010                       (201) 798-6363                          (973) 285-6911

CAPE MAY COUNTY:                     HUNTERDON COUNTY:                       OCEAN COUNTY:                        WARREN COUNTY:
Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court      Deputy Clerk of the Superior Court   Deputy Clerk of the Superior Court
Central Processing Offce             Civil Division '                        Court Flouse, Room 119               Civil Division Office
9 N. Main St.                        65 Park Avenue                          118 Washington Street                Court House
Box DN-209                           Flemington, NJ 088822                   Toms River, NJ 08754                 413 Second Street
Cape May Court House, NJ 08210       LAWYER REFERRAL                         LAYER REFERRAL                       Belvidere, NJ 07823-1500
LAWYER REFERRAL                      (908)735-2611                           (732) 240-3666                       LAWYER REFERRAL
(609)463-0313                        LEGAL SERVICES                          LEGAL SERVICES                       (973) 267-5882
LEGAL SERVICES                       (908) 782-7979                          (732) 341-2727                       LEGAL SERVICES
(609) 465-3001                                                                                                    (908) 475-2010
                                                                             PASSAIC COUNTY:
                                                                             Deputy Clerk of the Superior Court
                                                                             Civil Division
                                                                             Court House
                                                                             77 Hamilton St.
                                                                             Paterson, NJ 07505
                                                                             LAWYER REFERRAL
                                                                             (973)278-9223
                                                                             LEGAL SERVICES
                                                                             (973) 345-7171




3 l— Summons — Law or Chancery Divisions
Superior Court-Appendix XII-A                                                                                                           Page 2
#10053302.1
    Case 2:20-cv-02834-CCC-ESK Document 1-2 Filed 03/16/20 Page 3 of 13 PageID: 9
BERGEN COUNTY COURTHOUSE
SUPERIOR COURT LAW DIV
BERGEN COUNTY JUSTICE CTR RM 415
HACKENSACK       NJ 07601-7680
                                          TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (201) 527-2600
COURT HOURS 8:30 AM - 4:30 PM

                           DATE:   JULY 27, 2018
                           RE:     KJY INVESTMENT, LLC VS 42ND AND lOTH ASSOCI ATE
                           DOCKET: BER L -005477 18

     THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 2.

     DISCOVERY IS 300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

     THE PRETRIAL JUDGE ASSIGNED IS: HON CHRISTINE A. FARRINGTON

      IF YOU HAVE ANY QUESTIONS, CONTACT TEAM    004
AT: (201) 527-2600.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: WILLARD C. SHIH
                                             WILENTZ GOLDMAN & SPITZER
                                             90 WOODBRIDGE CENTER DR STE 900
                                             PO BOX 10
                                             WOODBRIDGE       NJ 07095-0958

ECOURTS
Case 2:20-cv-02834-CCC-ESK     Document
        BER-L-005477-18 07/27/2018 4:04:31 1-2 Filed
                                           PM Pg 1 of 03/16/20
                                                      9 Trans ID: Page 4 of 13 PageID: 10
                                                                  LCV20181307949




  Willard C. Shih, Esq. (037121996)
  WILENTZ, GOLDMAN & SPITZER P.A.
  Attorneys at Law
  90 Woodbridge Center Drive
  Post Office Box 10
  Woodbridge, New Jersey 07095
  732.636.8000
  Attorneys for Plaintiff
  KJY Investment, LLC

                                                      SUPERIOR COURT OF NEW JERSEY
                                                      LAW DIVISION
                                                      BERGEN COUNTY
                                                      DOCKET NO. BER-L-

                      ---- ---------------------------X

  KJY INVESTMENT, LLC,

                   Plaintiff,
                                                                    COMPLAINT
  V.

  42ND AND lOTH ASSOCIATES, L.L.C.

                   Defendant.

  -------------------------------------------------------X

           Plaintiff, KJY Investment, LLC ("KJY" or the "Plaintiff'), by and through its

   undersigned attorneys, Wilentz, Goldman & Spitzer, P.A., as and for its Complaint against

  Defendant 42°d and 10"' Associates, L.L.C. ("Landlord" or the "Defendant"), hereby alleges as

   follows:

           1.      Landlord induced KJY to loan one and a half million dollars ($1,500,00.00) to its

   tenant, 470 West 42 Street Gourmet Food Inc. ("Tenant"). KJY made the loan in part based

   upon a document Landlord delivered shortly before the closing of the foan; representing that

   Tenant was current on its obligations under the terms of its lease, as amended, with the Landlord.

   KJY subsequently learned this representation was false, and that Tenant had not fully paid the


                                                             1
   #9823810.3
Case 2:20-cv-02834-CCC-ESK     Document
        BER-L-005477-18 07/27/2018        1-2
                                   4:04:31'   Filed
                                           PM Pg 2 of03/16/20
                                                      9 Trans ID:Page 5 of 13 PageID: 11
                                                                 LCV20181307949




  lease-mandated rent. Had KJY been aware that Tenant was not in compliance with its lease, as

  amended, it would not have loaned $1,500,000.00 to Tenant. KJY brings this action for

  fraudulent inducement, among other claims, against Landlord.

          2.    KJY is a New Jersey limited liability company with an address of 21 Mohegan

  Trail, Saddle River, New Jersey 07458.

          3.    Upon information and belief, Landlord is a New York limited liability company

  with an address of 60 Columbus Circle, New York, New York 1.0023.

          4.    On or about October 23, 3013, 470 West 42 Street Gourmet Food Inc. d/b/a

  Treehaus ("Tenant") and Landlord entered into a lease agreement (the "Lease") covering

  commercial property (a deli) located at 470 West 42na Street, New York, New York, Ground

  Floor Unit #l, Ground Floor Unit 42 and Lower Level (the "Leased Premises").

          5.    Upon information and belief, Tenant was then owned and operated by Michael C.

  Park who is its President, assisted by his mother, Ryunghee Cho, both of whom were and are

  New Jersey residents.

          6.    Tenant-did not pay rent when due.

          7.    As of August 1, 2015, Landlord claimed Tenant owed $623;905.57.

          8.    The Lease was subsequently amended by a First Amendment of Lease (the "First

  Amendment") dated as of September 29, 2015 wherein Landlord and Tenant agreed that the Rent

  Commencement Date of the Lease occurred on February 1, 2015, that the Tenant encountered

  "several delays in the performance of Tenant's Initial Alterations and has not yet opened the

  Premises for Business," and that "as a result of Tenant's inability to open for business, Tenant

  has accrued a past due balance of the Rental payable under the Lease totaling $623,905.57. ..."




                                                  2
  #9823810.3
Case 2:20-cv-02834-CCC-ESK     Document
        BER-L-005477-18 07/27/2018 4:04:31 1-2 Filed
                                           PM Pg 3 of 03/16/20
                                                      9 Trans ID: Page 6 of 13 PageID: 12
                                                                  LCV20181307949




          9.     Landlord and Tenant agreed in the First Amendment that Tenant would

  "commence the payment of full Rental payable pursuant to the terms of the Lease as of August 1,

  2015" and that "[a]ll Rental payments shall be due and payable on or before the first (lst) day of

  each calendar month during the Lease Term without demand or invoice by Landlord, and

  without set-off or deduction whatsoever."

          10.   Prior to entering the First Amendment, both Landlord and Tenant recognized

  Tenant required additional fiuiding to commence operations.

          11.   Upon information and belief, Tenant could not secure traditional financing.

          12.   Upon information a.nd belief, Landlord knew Tenant could not secure traditional

  financing.

          13.   Landlord introduced KJY to Tenant as a potential source of alternate fmancing.

          14.   Landlord and Tenant told KJY they hoped KJY would provide financing to

  Tenant so that it could complete construction of the deli and open for business. Landlord knew

  that financing obtained from KJY would benefit Landlord as such financing would be another

  source of monies to pay Tenant's monthly rent.

          15.   KJY and Tenant proceeded to negotiate the terms of the financing. KJY's

  principal, Mr. Yongman Kim (a New Jersey resident) negotiated the terms of the financing

  directly with Mr. Park. Sukjin Cho, Esq. (an attorney with offices in Fort Lee, New Jersey)

  represented KJY. Mr. Cho also took part in the negotiations.

          16.   On October 14, 2015, KJY agreed to loan Tenant the principal amount of

  $1,500,000.00 (the "Loan"), as evidenced by a certain Loan Agreement dated as of that same

  date.




                                                   3
  #9823810.3
        BER-L-005477-18 07/27/2018
Case 2:20-cv-02834-CCC-ESK         4:04:31 1-2
                               Document    PM Pg 4 of 03/16/20
                                               Filed  9 Trans ID: Page
                                                                  LCV20181307949
                                                                       7 of 13 PageID: 13




         , 17.   Before agreeing to the Loan, KJY required the Landlord to represent that Tenant

  was in full compliance with the First Amendment of the Lease.

           18.   KJY was not willing to agree to loan $1,500,000.00 if Tenant was not in

  compliance with terms of the First Amendment of the Lease,. including its obligation to pay rent

  when due.

          19.    Landlord knew that prior to agreeing to give fmancing, KJY required a

  representation that Tenant was in compliance with the terms of the First Amendment of the

  Lease, including its obligation to pay rent when due.

          20.    Landlord represented to KJY that it had no knowledge of Tenant failing to

  comply with the terms of the Lease except as otherwise provided in the First Amendment.

          21.    To memorialize the Landlord's representation, a Certificate of Lessor was

  prepared and negotiated.

          22.    The Landlord was to sign the Certificate of Lessor and deliver it to KJY.

          23.    The Certificate of Lessor stated, "the Lessor has no knowledge of any default on

  the part of the Lessee under the terms of the Lease of the Premises except as otherwise provided

  in the First Amendment of Lease of event [sic] date herewith."

          24.    Landlord and its counsel reviewed the Certificate of Lessor.

          25.    On or about October 8, 2015, Landlord executed the Certificate of Lessor.

          26.    Landlord executed the Certificate of Lessor to induce KJY to enter into the Loan.

          27.    Landlord executed the Certificate of Lessor with full knowledge that KJY would

  reasonably rely thereon.




                                                  4
  #9823810.3
    Case 2:20-cv-02834-CCC-ESK     Document
            BER-L-005477-18 07/27/2018 4:04:31 1-2 Filed
                                               PM Pg 5 of 03/16/20
                                                          9 Trans ID: Page 8 of 13 PageID: 14
                                                                      LCV20181307949

,


              28.     KJY relied upon this representation, as it would not have loaned $1,500,000.00 to

      Tenant if it was not fully in compliance with the terms of its Lease, except as set forth in the First

      Amendment of the Lease.

              29.     Landlord's representation that it had "no knowledge of any default on the part of

      the Lessee under the terms of the Lease of the Premises except as otherwise provided in the First

      Amendment of Lease of event [sic] date herewith" was false when made.

              30.     Landlord had not received rent when due as of October 8, 2015.

              31.     Landlord did not advise KJY that it had not received rent when due as of October

      8, 2015.

              32.     Subsequent to the execution of the Certificate of Lessor, KJY learned Landlord

      had not received rent when due as required under the term of the Lease, as amended.

                                             COUNTI
                                      FRAUDULENT INDUCEMENT

              33.     KJY repeats and realleges its allegations in the prior paragraphs of its Complaint

      as if fully set forth herein.

              34.     Landlord knew Tenant was in distressed financial circumstances.

              35.     In the Certificate of Lessor, Landlord represented that "the Lessor has no

      knowledge of any default on the part of the Lessee under the terms of the Lease of the Premises

      except as otherwise provided in the First Amendment of Lease of event [sic] date herewith."

              36.     This representation was false when made.

              37.     As of October 8, 2015, Landlord had not received rent when due.

              38.     Landlord was aware that it had not received rent when due.

              39.     Landlord knowingly or recklessly misrepresented and concealed material facts

      with the intent to deceive KJY that it had not received rent when due.


                                                        .1
      #9823810.3
Case 2:20-cv-02834-CCC-ESK     Document
        BER-L-005477-18 07/27/2018 4:04:31 1-2 Filed
                                           PM Pg 6 of 03/16/20
                                                      9 Trans ID: Page 9 of 13 PageID: 15
                                                                  LCV20181307949




          40.     Landlord intended its representations and omissions to induce KJY to enter into

  the Loan.

          41.     KJY reasonably relied upon Landlord's misrepresentations and omissions in

  deciding to enter into the Loan. KJY would not have entered into the Loan had it known Tenant

  was not in compliance with the Lease.

          42.     As set forth above, Landlord engaged in intentional, willful and malicious

  misconduct in utter disregard of the potential severe adverse economic consequences to KJY.

          43.     As a direct and proximate result of Landlord's misrepresentations and omissions,

  KJY has been damaged and is entitled to recover compensatory damages in an amount to be

  determined at trial, as well as punitive damages in amount to be determined at trial.

          WHEREFORE, KJY requests the entry of judgment in its favor and against Landlord as

  follows:

                  A.       Awarding compensatory and punitive damages;

                  B.       Awarding interest, attorney's fees and costs of suit; and

                  C.       Awarding such other and further relief as the Court deems equitable and
                           just.

                                              COUNTII
                                      FRAUDULENT CONCEALIVIENT

          44.     KJY repeats and realleges its allegations in the prior paragraphs of its Complaint

  as if fu11y set forth herein.

          45.     Landlord knew Tenant was in distressed financial circumstances.

          46.     On and prior to October 8, 2015, Landlord knew that it had not received the. rent

  as due under the terms of the Lease, as amended.

          47.     Landlord concealed that it had not received the rent as. due under the terms of the

  Lease, as amended.

                                                     6
  #9823810.3
Case 2:20-cv-02834-CCC-ESK      Document
         BER-L-005477-18 07/27/2018 4:04:311-2  Filed
                                            PM Pg  7 of03/16/20
                                                        9 Trans ID:Page 10 of 13 PageID: 16
                                                                   LCV20181307949




             48.    Landlord intentionally and/or recklessly failed to disclose to KJY that it had not

   received the rent as due under the terms of the Lease, as amended.

             49.   On October 14, 2015, KJY entered into the Loa.n, having been led to believe that

   Tenant was current on its obligations to pay rent.

             50.   KJY reasonably relied upon Landlord's misrepresentations and omissions in

   deciding to enter into the Loan.

             51.   Landlord engaged in intentional, willful and malicious misconduct in utter

   disregard for the severe economic consequences for KJY.

             52.   As a direct and proximate result of Landlord's misrepresentations and omissions,

   KJY has been damaged and is entitled to recover compensatory damages in an amount to be

   determined at trial, as well as punitive damages in an amount to be determined at trial.

             WHEREFORE, KJY requests the entry of judgment in its favor and against Landlord as

   follows:

                   A.       Awarding compensatory and punitive damages;

                   B.       Awarding interest, attorney's fees and costs of suit; and

                   C. , Awarding such other and further relief as the Court deems equitable and
                         just.

                                               COUNT III
                                              NEGLIGENCE

             53.   KJY repeats and realleges its allegations in the prior paragraphs of its Complaint

   as if fully set forth herein.

             54.   Landlord knew Tenant was in distressed financial circumstances.

             55.   La.ndlord owed a duty to KJY to make honest representations in the Certificate of

   Lessor.



                                                      7
   #9823810.3
         BER-L-005477-18 07/27/2018
Case 2:20-cv-02834-CCC-ESK          4:04:311-2
                                Document    PM Pg  8 of03/16/20
                                                Filed   9 Trans ID:Page
                                                                    LCV20181307949
                                                                        11 of 13 PageID: 17




            56.    Landlord owed a duty to KJY to investigate whether its representations contained

   in the Certificate of Lessor were true.

            57.    Landlord breached the duty of care owed to KJY by failing to disclose that it had

   not received the rent as due under the Lease, as amended.

            58.    Landlord breached the duty of care owed to KJY by failing to disclose to KJY,

   post-closing, that it had not received the rent as due under the Lease, as amended.

           59.     As a direct and proximate result of Landlord's misrepresentations and omissions,

   KJY has been damaged and is entitled to recover compensatory damages in -an amount to be

   determined at trial.

           WHEREFORE, KJY requests the eritry of judgment in its favor and against Landlord as

   follows:

                  A.      Awarding compensatory and punitive damages;

                  B.      Awarding interest, attorney's fees and costs of suit; and

                  C.      Awarding such other and further relief as the Court deems equitable and
                          just.

                                             JURY DEMAND

           KJY demands a trial by jury.

                               DESIGNATION OF TRIAL COUNSEL

           Pursuant to the provisions of R. 4:25-4, Willard C. Shih, Esq. 'is hereby designated as trial

   counsel.                                       '

                                                 WILENTZ, GOLDMAN & SPITZER, P.A.


                                                 B ..
                                                 WILLARD C. SHIH, ESQ.
                                                 Attorneys for PlaintifP
                                                 KJY Investment LLC
   Dated: July 27, 2018

                                                      8
   #9823810.3
         BER-L-005477-18 07/27/2018
Case 2:20-cv-02834-CCC-ESK          4:04:311-2
                                Document    PM Pg  9 of03/16/20
                                                Filed   9 Trans ID:Page
                                                                   LCV20181307949
                                                                        12 of 13 PageID: 18




                       CERTIFICATION PURSUANT TO RULE 4:5-1(b)(2)

           I certify that, to the best of my knowledge, information and belief, that the matter in

   controversy herein is not the subject of any other proceeding pending in any court or of any

   pending arbitration proceeding, that no other action or arbitration is contemplated, and that I am

   aware of no other party that should be joined in this action.

          I hereby certify that the foregoing statements made by me are true. I am aware that if any

   of the foregoing statements are willfully false, I am subject to punishment.


                                                 BY:
                                                 WILLARD C. SHIH, ESQ.
   Dated: July 27, 2018

                                RULE 4:5-1(b)(3) CERTIFICATION

          I hereby certify that confidential personal identifiers have been redacted from documents

   now submitted to the court, and will be redacted from all documents submitted in the future in

   accordance with Rule 1:38-7(b).

          I certify that the foregoing is true. I am aware that if the foregoing is willfully false, I am

   subject to punishment.

                                                 BY:
                                                 WILLARD C. SHIH, ESQ.
   Dated: July 27, 2018




                                                    9
  #9823810.3
Case 2:20-cv-02834-CCC-ESK     Document
        BER-L-005477-18 07/27/2018 4:04:31 1-2 Filed
                                           PM Pg 1 of 03/16/20
                                                      1 Trans ID: Page 13 of 13 PageID: 19
                                                                  LCV20181307949




                          Civil Case Information Statement
                       .. .               .,                 .      ..
   Case Detaiis: BERGE;N ~ Civit:ParYDockot# L-005477='f8

  Case Caption: KJY INVESTMENT, LLC VS 42ND AND                    Case Type: CONTRACT/COMMERCIAL TRANSACTION
  10TH ASSOCI ATE                                                  Document Type: Complaint with Jury Demand
  Case Initiation Date: 07/27/2018                                 Jury Demand: YES - 6 JURORS
  Attorney Name: WILLARD C SHIH                                    Hurricane Sandy related? NO
  Firm Name: WILENTZ GOLDMAN & SPITZER                             Is this a professional malpractice case? NO
  Address: 90 WOODBRIDGE CENTER DR STE 900 PO                      Related cases pending: NO
  BOX 10                                                           If yes, list docket numbers:
  WOODBRIDGE NJ 070950958                                          Do you anticipate adding any parties (arising out of same
  Phone:                                                           transaction or occurrence)? NO
  Name of Party: PLAINTIFF : KJY Investment, LLC
  Name of DefendanYs Primary Insurance Company
  (if known): None


                                                ,                ..    .        .......
        THE:.INFOR~'12ATION PROV1DEp
                                  ..~ ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                                                                                   ..   ...                                    I
                        CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




   Do parties have a current, past, or recurrent relationship? NO

   If yes, is that relationship:

   Does the statute governing this case provide for payment of fees by the losing party? NO

   Use this space to alert the court to any special case characteristics that may warrant individual
   management or accelerated disposition:



   Do you or your client need any disability accommodations? NO
          If yes, please identify the requested accommodation:



   Will an interpreter be needed? NO
            If yes, for what language:




   I certify that confidential personal identifiers have been redacted from documents now submitted to the
   court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

   07/27/2018                                                                                            /s/ WILLARD C SHIH
   Dated                                                                                                             Signed
